Exhibit Certain statements in this presentation relate to future results that are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, the accuracy of which are necessarily subject to risks, uncertainties, and assumptions as to future events that may not prove to be accurate. Factors that could cause actual results to differ materially from those expressed or implied include general economic conditions and the factors discussed in our most recent Form 10-K and other filings with the Securities and Exchange Commission. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. PRESENTATION OF QUARTER 3 RESULTS Presentation of Gordon Reichard, Jr., Chief Executive Officer Good morning everyone and thank you for attending ISCO International’s Q3 2008 earnings call. I am taking the call from San Francisco today since I have been with our west coast customers all week. Consistent with our previous calls, I will divide my comments today into three distinct categories: I. First I will address Q3 results and immediate challenges facing the company, II. Second I will review the status of our longer term plan to turn ISCO around and put it on a stable, sound growth path, and III. Third I will focus on execution.I will highlight current activities and successes because, while slow, we are making progress regardless of the terrible economy impacting us all. In all cases there are customer specific successes and activities that I cannot disclose without jeopardizing our business and our future with those customers. Please note, this morning’s call will be focused almost entirely on ISCO’s core hardware business.My vision and related forward looking statements are exclusive to the ongoing core hardware business which will become our exclusive business. As I indicated in last quarter’s earnings call and in other public disclosures, we have been “committed to continuing our analysis of all strategic options available to us for our various lines of business.”This included, of course, the Clarity software business. I also stated previously, as a condition of the funding we received in August, “we were to continue to evaluate the company’s various lines of business.”As result we continue to refine our strategy to spend our limited available funds where they will be most productive whilereducing or eliminating spending in non-core areas. In line with these statements, we initiated a formal process to sell Clarity.It was an extensive process that included discussions with a number of potential buyers.We received and evaluated a number of offers and have now executed a non-binding letter of intent.We believe that a definitive agreement will be executed by the end of November and that the sale will be closed at that time or shortly thereafter. This will be the last I speak of Clarity in my discussion this morning, though I will answer your questions during the Q&A session as best I can. I.
